The defendant's first position is that the levy of the Sleeper execution is void, for the reason that John R.'s interest in the real estate was an estate in fee in one undivided half of it, instead of a right to redeem the same from a mortgage. The case is ambiguous concerning the mortgage. The sheriff's return of the levy mentions a mortgage given by John R. to Parmerton in 1892. The case makes no further specific allusion to this mortgage. It states that the defendant mortgaged the land to Parmerton after the conveyance to her, which was April 23, 1897. The court adjudged that, as between the parties to the action, "the *Page 146 
Parmerton mortgage" is a lieu upon the defendant's half of the property. This seems to indicate that the court found there was only one Parmerton mortgage, and that was the one given by the defendant; and that he held that, as between the parties to the action, this mortgage did not cover the half of the property formerly owned by John R. As this holding was favorable to the defendant so far as the question under consideration is concerned, and as the plaintiff did not except to it, no attempt has been made to review the questions of law involved in it. For the purposes of the present inquiry, as the case is understood, the fact is established that there was no mortgage upon John R.'s half of the property at the time of the levy. If so, the levy should have been made by setting off the real estate, or enough of it to satisfy the execution, in the manner prescribed by sections 1 to 13, chapter 233, Public Statutes, or by a sale of John R.'s half as prescribed by section 34 of the same chapter (Laws 1899, c. 73, s. 1), instead of by a sale of the right of redemption from a mortgage. Richards v. Gilmore, 11 N.H. 493. The sale contemplated by section 34 is of the property taken on the execution. An equity of redemption is a less interest in the land than an unincumbered estate in fee, and a sale of the former does not include the latter, although a sale of the latter may include the former. It follows that the levy in this case cannot be upheld by section 34 of the statute.
If it were found that the equity of redemption levied upon was the right to redeem from the mortgage given to Parmerton by the defendant, it would not follow from that fact and the other facts reported that the levy would be valid. There is no presumption that this mortgage created a lien upon the land of the same character and amount as the mortgage referred to in the return of the levy. The public may have been misled and deceived by the offer for sale of an equity which differed in value from the value of the real equity, and would-be purchasers may have been thereby deterred from bidding. Pearson v. Gooch, 69 N.H. 208.
Unless the report of the case has been misunderstood, the levy was not made as required by law, and was void; and the plaintiff's title failing, the bill should be dismissed. Parker v. Stevens, 59 N.H. 203.
Exception sustained.
All concurred. *Page 147